Citation Nr: 9932888	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  95-24 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a spinal cord 
disorder.


REPRESENTATION

Appellant represented by:	Nile K. Falk, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1957 to May 1959.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1992 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Caroline, which denied the 
benefits sought on appeal.  In January and October 1998, the 
Board remanded the case to the RO for additional development.  
That development has been completed by the RO, and the case 
is once again before the Board for appellate review.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran does not suffer from a back or spinal cord 
disorder as a result of any incident of service.  


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).

2.  A spinal cord disorder was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1131, 1154(b), 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims for service connection are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  As a result, the VA has a 
duty to assist the veteran in developing facts that are 
pertinent to these claims.  See 38 U.S.C.A. § 5107(a).  

The Board finds that all relevant facts have been properly 
developed, and that all available evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  The Board notes that the veteran's service medical 
records are unavailable as they were apparently destroyed by 
a fire at the National Personnel Records Center in St. Louis, 
Missouri, in 1973.  The United States Court of Appeals for 
Veterans Claims (Court) has found that in such situations, 
the VA has a heightened obligation to explain its findings 
and conclusions and carefully consider the benefit-of-the-
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  

In this case, the veteran maintains that he currently suffers 
from a back and spinal cord disorder as a result of an injury 
he sustained while serving in Korea in 1958.  The veteran 
explained that he injured his back while lifting a heavy 
recoilless rifle with another soldier.  He said that he was 
not afforded proper medical treatment for this injury, but 
was merely treated by taping, bracing and remaining flat on 
his back on a piece of plywood for thirty days.  He claims 
that he has continued to suffer from chronic back pain since 
this in-service injury. 

The first documented complaints of back pain are contained in 
treatment reports dated from August to October 1979 from 
Robert A. Appert, M.D, approximately twenty years following 
the veteran's separation from service.  These reports 
primarily show treatment for rheumatoid arthritis involving 
the hands, feet, shoulders, and elbows.  One treatment 
report, however, noted the veteran's complaint of occasional 
back pain.  No diagnosis pertaining to the back was provided. 

The veteran was afforded a VA examination in December 1979, 
at which time he reported low back pain dating back to the 
alleged injury sustained in 1958 while serving in Korea.  
Physical examination revealed full range of motion of the 
dorsolumbar spine in all planes with pain on all movements.  
No paravertebral atrophy or spasms were noted.  Straight leg 
raising was negative.  The diagnosis was lumbosacral strain, 
chronic.  The examiner did not provide an opinion as to the 
etiology of this condition.

Treatment reports show that the veteran was examined and 
treated for rheumatoid arthritis at various facilities.  In 
particular, the record include: (i) treatment reports from 
Wilson Memorial Hospital, dated in October 1979 and from May 
to June 1981; (ii) treatment reports from Nash General 
Hospital, dated in January 1984; (iii) treatment reports from 
an unidentified medical facility, dated from December to 
January 1990; and (iv) a report from a physical examination 
performed in December 1992.  The Board emphasizes that none 
of these reports made reference to any complaint, treatment 
or finding concerning the veteran's back or spinal cord.  

The veteran also submitted various lay statements in support 
of his claims.  In a letter dated in July 1992, a fellow 
service member stated that he was in the same company as the 
veteran while serving in Korea.  Although the service member 
indicated that he had arrived in Korea shortly after the 
veteran injured his back, he recalled that the veteran had 
been placed on limited duty in which he was restricted from 
performing strenuous activities.  

In a sworn affidavit dated in December 1997, a former 
coworker stated that he had worked with the veteran in 1956 
and 1957 at the Caramount Mills plant.  He stated that the 
veteran had no back problems during that time.  He indicated, 
however, that  the veteran began complaining of chronic back 
pain shortly after his separation from the Army.  He said 
that the veteran was unable to lift heavy objects because of 
back pain and joint swelling. 

The veteran testified before a hearing officer at the RO in 
February 1993, as well as before the undersigned member of 
the Board in October 1997.  At his RO hearing, the veteran 
related the incident in which he injured his back in May 
1958.  He explained that he was never provided proper medical 
care for that injury; rather, he stated that he was merely 
taped to a piece of plywood for 30 days.  He said that he was 
then placed on guard duty following the 30-day period of 
convalescence, where he was required to stand on his feet for 
prolonged periods in extreme cold temperatures.  According to 
the veteran, in 1959 he sought treatment for back pain at a 
VA hospital in Durham, North Carolina, where X-rays disclosed 
a pinched nerve.  He said that he was issued a corset, but no 
further treatment was provided.  He also indicated that he 
was denied a physical examination at the time of his 
separation from the Army.

At his Board hearing, the veteran reiterated his previous 
contentions.  He added that when he was seen at the VA 
hospital in Durham, a physician had told him that nothing 
could be done for his back.  He said that he was provided a 
corset but there was no mention of surgical treatment.  The 
veteran then stated that he suffered from chronic back pain 
since the in-service injury which would come and go.  The 
veteran, through his attorney, also argued that the 
provisions of 38 U.S.C.A. § 1154(b) applied, as the veteran 
was returning from the front line at the time the injury 
occurred.  The veteran said that he returned to his former 
job at Caramount Mill after his separation from the Army, but 
that he was given a different position which did not require 
lifting.  The veteran reported that he had not been able to 
run for at least fifteen years, and that he had required some 
kind of support to walk since 1983. 
 
The veteran submitted several letters from his private 
physician, Timothy C. Smith, M.D., in support of his claim.  
In an October 1997 letter, Dr. Smith stated that he had 
treated the veteran for the past 11 years for rheumatoid 
arthritis.  Dr. Smith explained that the veteran also 
suffered from severe back pain and generalized arthritic 
complaints.  Dr. Smith recorded the veteran's history of a 
back injury in 1958 while on active duty.  According to Dr. 
Smith, it would be impossible to exclude the possibility that 
the veteran's chronic back pain was caused by this injury he 
suffered while on active duty.  In a second letter dated in 
March 1998, Dr. Smith stated that it was unlikely that anyone 
will ever know the exact cause of the veteran's low back pain 
for certain.  He then added, however, that it was as likely 
as not that any current back disability was due to the 
claimed injury in service, as described by the veteran.

Dr. Smith indicated that the veteran had been under the care 
of his associate, Dr. David Browder, for the past year and a 
half.  In an April 1998 letter, Dr. Browder stated that the 
veteran suffered from chronic low back pain which was not 
related to rheumatoid arthritis.  Dr. Browder determined 
that, based on the history provided by the veteran, it seemed 
impossible to exclude the possibility that his chronic back 
pain could have been caused by the injury incurred while 
serving in Korea.  Dr. Browder opined that it was as likely 
as not that any current back disability was due to the 
claimed injury in service. 

Pursuant to the Board's January 1998 remand, the veteran 
underwent a VA medical examination in May 1998 to determine 
whether it was at least as likely as not the his current back 
and spinal cord disorders were related to service.  The 
examiner recorded the veteran's history concerning the 
alleged in-service back injury in May 1958.  The veteran 
explained that in 1959 his back was examined at a VA hospital 
in Durham while on leave.  He said that he was placed in a 
lumbosacral support which he wore for a number of years.  The 
veteran related that he did not receive any treatment for 
back pain from 1959 to 1962.  Following a physical 
examination, the examiner concluded with diagnoses of (1) 
acute lumbosacral strain by history from an injury which 
occurred in 1958, and (2) generalized rheumatoid arthritis.  
The examiner commented that he did not believe that the 
veteran's current back or spinal cord disability was due to 
the acute lumbosacral strain which he suffered in 1958.

The Board remanded the case again in October 1998 for an 
additional medical opinion to address the etiology of the 
veteran's current back and spinal cord disorders.  That 
request was based on the fact that the May 1998 VA 
examination report did not include the bases for the 
examiner's opinion, nor did the examiner reconcile his 
opinion with the medical evidence in the claims folder which 
supported the veteran's claim.  In April 1999, a VA physician 
reviewed the entire claims folder and agreed with the medical 
opinion contained in the May 1998 examination report that the 
veteran's current back or spinal cord disability was not due 
to any claimed lumbosacral strain he may have suffered in 
1959.  The physician based his opinion on the fact that there 
was no record of any complaint of back pain for over twenty 
years following the alleged back injury.  It was further 
noted that the current evidence did not show a chronic 
residual back disability related to the veteran's military 
service.  The physician stated that there was no current back 
or spinal cord disability consistent with the type of in-
service medical history reported by the veteran. 

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for back and 
spinal cord disorders.  The Board has considered the 
veteran's argument under 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d), regarding the issue of whether an injury was 
incurred in service.  Under these provisions, the effect of 
the absence of service clinical records of disability 
incurred during combat may be overcome by satisfactory lay or 
other evidence sufficient to prove service incurrence if 
consistent with the circumstances, conditions or hardships of 
service, and to this end all doubt will be resolved in the 
veteran's favor.  However, as there is no evidence that the 
veteran was ever engaged in combat with enemy forces, these 
provisions are not for application.

Nevertheless, the Board will accept the veteran's statements 
that he injured his back in service.  The Board's decision is 
based on the fact that the veteran's service medical records 
are unavailable.  After carefully considering the benefit-of-
the-doubt rule, the Board finds that the veteran sustained a 
back injury while on active duty.  See Cuevas, 3 Vet. App. at 
548; O'Hare, 1 Vet. App. at 367.  Therefore, the central 
issue before the Board is whether a currently diagnosed back 
or spinal cord disorder is related to the injury sustained in 
service.

The Board has carefully considered the opinions provided by 
Drs. Smith and Browder which stated that it was as likely as 
not that any current back disability was due to the alleged 
in-service injury.  These opinions, however, do not appear to 
be based on a review of the veteran's claims file.  In Swann 
v. Brown, 5 Vet. App. 177, 180 (1993), the Court held that, 
without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran.  As such, the opinions relating 
the veteran's back disorder to an injury incurred in service 
can be considered no more than mere speculation.  See Black 
v. Brown, 5 Vet. App. 177, 180 (1993); see also Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting a medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant documents which would have enabled him 
to form an opinion on service connection on an independent 
basis).  

In contrast, in May 1998 and April 1999, two VA physicians 
did review the medical evidence of record and found no 
relationship between a currently diagnosed back disorder and 
the injury sustained in service.  As these opinions were 
rendered following a review of the record, the Board affords 
them greater probative value than the opinions provided by 
Drs. Smith and Browder.  In addition, the April 1999 opinion 
included the physician's bases and rationale underlying his 
conclusion.  No such rationale or bases were articulated in 
support of the opinions provided by Drs. Smith and Browder.  
Under these circumstances, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
of entitlement to service connection back and spinal cord 
disorders. 

The Board has also considered the lay statements provided by 
the veteran, a former coworker and a former service member.  
However, where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that any of these 
individuals possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a back or spinal cord disorder, their lay 
statements are of little probative value and cannot serve as 
a basis for granting service connection for these conditions.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claims for service 
connection for back and spinal cord disorders.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a back disorder is denied.

Service connection for a spinal cord disorder is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

